DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-110, 116, 117, 124, 125 have been canceled. Claims 111-116, 118-123 and 126 are under consideration. 
Applicant's arguments filed 4-9-21 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Information Disclosure Statement
The translation of Riet filed 12-19-19 was missing Figure 10 and the Figure on pg 164 are missing, but the copy of Riet provided by the Examiner on 6-20-19 contains the entirety of the Figures. 
Claim interpretation
111:

    PNG
    media_image1.png
    196
    991
    media_image1.png
    Greyscale
(a) HER2 scFV is the 1st antigen binding domain, CD28 TM is the transmembrane domain, CD3 is the CD3 signaling domain, but it does not have CD28 signaling domain (because it just has CD28 transmembrane domain). (b) VEGFR2 EC is the 2nd antigen binding domain, CD28 TM is the transmembrane domain, CD28 IC is the “2nd 

35 USC § 102
Claim Rejections - 35 USC § 103
Claims 111-114, 118-122, 126 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riet (Dissertation Universitat zu Koln, 2010) in view of Holash (PNAS, Aug. 20, 2002, Vol. 99, No. 17, pg 11393-11398). 
The office action 10-16-20 inadvertently referred to claim 125 which is obviously claim 126 as evidenced by the recitation of the limitation in claims 119 and 126 in the justification for including the claims.
Riet described T-cells with a 1st chimeric protein comprising an Lκ signal peptide, C6-B1D2scFv and CD3ζ TM, and a 2nd chimeric protein comprising an Lκ signal peptide, BW431/26scFv, and CD28 (pg 164). 

    PNG
    media_image2.png
    346
    629
    media_image2.png
    Greyscale

st chimeric protein is on top: C6-B1D2scFV is the 1st antigen binding domain (B1D2 targets ERBB2 – an antigen overexpressed in breast cancer), CD3ζ TM is the transmembrane domain, and CD3ζ IC is the signaling domain. The 1st chimeric protein does not have CD28 signaling domain which is equivalent to “wherein said 1st polypeptide does not comprise a co-stimulatory domain”. (b) The 2nd chimeric protein is on bottom: BW431/26scFV is the 2nd antigen binding domain, CD28 TM is the transmembrane domain, CD28 IC is the “2nd intracellular signaling domain that comprises a co-stimulatory domain but not a CD3 signaling domain”. 
118: (a) The 1st chimeric protein is on bottom: BW431/26scFV is the 2nd antigen binding domain, CD28 TM is the transmembrane domain, CD28 IC is the “2nd intracellular signaling domain that comprises a co-stimulatory domain but not a CD3 signaling domain”. (b) The 2nd chimeric protein is on the top: C6-B1D2scFV is the 1st antigen binding domain, CD3ζ TM is the transmembrane domain, and CD3ζ IC is the signaling domain. The 1st chimeric protein does not have CD28 signaling domain which is equivalent to “wherein said 1st polypeptide does not comprise a co-stimulatory domain”. 
Riet did not teach one of the chimeric proteins bound VEGF as required in claims 116 and 124. 
However, Holash described a T-cell comprising a chimeric protein encoding VEGF receptor 2 Fc fragments that bound and “trapped” VEGF, and suppressed tumor growth and vascularization in vivo (pg 11394, Fig. 1, VEGF-TrapR1R2; pg 11395, col 1, "superior pharmacokinetic properties of VEGF-TrapR1R2"). 
nd chimeric protein as described by Riet on pg 164 wherein the 2nd chimeric protein comprised an “extracellular antigen binding domain" that targets VEGFR1R2 described by Holash. Those of ordinary skill in the art at the time the invention was made would have been motivated to replace the BW431/26scFv that targets CEA (Riet) with the extracellular domain of VEGFR2 (VEGF2R1R2 Fc) of Holash to achieve a modified T lymphocyte efficient for immunotherapy of TAG72+ cancers (Riet, pg 181, referring to Hombach, et al. 1997. T cell targeting of TAG72+ tumor cells by a chimeric receptor with antibody-like specificity for a carbohydrate epitope), and to suppress tumor growth and vascularization as described by Holash. 
Claims 112, 114, 120, 122 have been included because B1D2 targets Her2 – an antigen associated with solid breast cancers. 
Claims 113, 114, 121, 122 have been included because specifically targets Her2 (“spezifischen Mausantikorpers [mouse specific antibody] C6-B1D2” recognizes ErbB2 (pg 41, #714)). 
Claims 119 and 126 have been included because the binding domains are scFv antibody fragments. 
Response to arguments
Applicants’ recitation of case law on pg 5-7 of the response filed 4-9-21 is noted but not persuasive because the fact patterns in the cases cited are not the same as those in the instant application. 

Therefore, the discussion on pg 6-7 of the response filed 4-9-21 is being treated as both an argument about the expectation of success and about motivation to combine. 
Applicants argue those of skill would not have had a reasonable expectation of success replacing the BW431/26scFv that targets CEA (Riet) with VEGF2R1R2 Fc (Holash) because of the fundamental mechanism and structural differences between the two constructs. Applicants point out that unlike Riet, Holash is not concerned with CARs but rather a VEGF trap that is a soluble fusion protein containing extracellular domains of VEGFR. Applicants’ argument is not persuasive. It was well-within the skill of the ordinary artisan at the time of filing to replace one coding sequence with another such that a fusion protein was obtained. Specifically, it was well-within the skill of the ordinary artisan at the time of filing to replace the coding sequence of Riet with the sequence encoding the extracellular domain of VEGF described by Holash. 
Applicants argue those of skill would not have been motivated to replacing the BW431/26scFv that targets CEA (Riet) with VEGF2R1R2 Fc (Holash) because of the fundamental mechanism and structural differences between the two constructs. Applicants’ argument is not persuasive. Those of ordinary skill would have been motivated to replace the BW431/26scFv that targets CEA (Riet) with the extracellular 
If applicants are attempting to argue the references are “non-analogous art” because Reit is concerned with CARs and Holash is not and because Reit is concerned with expressing a CAR of the cell while Holash is merely concerned with trapping VEGF using the VEGF2R1R2 Fc. Applicants’ argument is not persuasive. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, those of ordinary skill would have recognized that both references relate to fusion proteins capable of binding the protein of interest and the desire to express the extracellular domain of VEGFR2 in context of a CAR to target TAG72+ tumors and suppress tumor growth/vascularization. Both references need not teach the protein of interest must be expressed in a CAR. The fact that Holash taught a soluble fusion protein does not negate the fact that those of skill understood the power of the sequence encoding the extracellular domain of VEGFR2 in treating TAG72+ cancers. 
Applicants argue the claims do not recite TAG72 as a target and that Reit’s reference to Holash is inadequate to motivate combining the references; therefore, applicants appear to conclude the motivational statement is flawed. Applicants’ 
Claim Rejections - 35 USC § 112
Enablement
Claims 111-115, 118-123, 126 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an isolated human T-cell comprising a 1st chimeric protein comprising an extracellular antigen binding domain that targets a tumor-specific antigen and an intracellular signaling domain and a 2nd chimeric protein comprising an extracellular antigen binding domain that targets VEGF2 and an intracellular signaling domain, does not reasonably provide enablement for the structures as broadly encompassed by claims 111 and 118.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The office action 10-16-20 inadvertently referred to claim 125 which is obviously claim 126 as evidenced by the recitation of the limitation in claims 119 and 126 in the justification for including the claims.

Claim 111 is drawn to a modified T lymphocyte comprising:

b.    a second polypeptide comprising a second extracellular antigen binding domain binding a second antigen, or a receptor that binds said second antigen; and a second intracellular signaling domain;
wherein said modified lymphocyte kills the tumor cell when said first signaling domain and said second signaling domain are both activated by said first antigen and said second antigen, respectively.
Claim 118 is drawn to a modified T lymphocyte comprising:
a.    a first polypeptide comprising a first extracellular antigen binding domain that binds a first antigen, and a first intracellular signaling domain; and
b.    a second polypeptide comprising a second extracellular antigen binding domain binding a second antigen, or a receptor that binds said second antigen; and a second intracellular signaling domain, wherein said second polypeptide does not comprise a co-stimulatory domain;
wherein said modified lymphocyte kills the tumor cell when said first signaling domain and said second signaling domain are both activated by said first antigen and said second antigen, respectively.
Claims 111(a) and 118(b) encompass using an extracellular binding domain that targets and antigen on any tumor – the antigen targeted does not have to be a tumor specific antigen. Claims 111(b) and 118(a) encompass using an extracellular binding domain that targets any growth factor, cytokine, or receptor. The claims do not require the T-cells have any function, i.e. targeting or killing tumor cells. 
Art at the time of filing
Morgan (Mol. Therapy, April. 2010, Vol. 18, No. 4, pg 843-851); 
Riet (Dissertation Universitat zu Koln, 2010); and
Holash (PNAS, Aug. 20, 2002, Vol. 99, No. 17, pg 11393-11398) are discussed above. 
Koehler (Adv. Hematology, 2012, Article 595060, pg 1-13) described CARs comprising only the CD3zeta endodomain, i.e. the first generation of CARs induce anergy in T cells, while modified T cells comprising CARs having both, the CD3zeta endodomain and the CD28 costimulatory domain, i.e. the second generation of CARs, show pro-longed activation of T cells, improved 
Maki (J. Immunol., 2008, Vol. 181, pg 494-502) described T cells (pg 496, Fig 1 and its legend, "Expression of IL-7Ralpha mutants rescues T cell development of IL-7Ralpha -/- progenitors. A, Schematic structure of mouse IL-7Ralpha-chain and mutants used in this study. Amino acid positions, transmembrane region (T), box 1 motif (B), acidic region (A), serine-rich region (S), and tyrosine residues (Y) are indicated... C, Total numbers of organ-cultured thymocytes from IL-7Ra -/- T cell precursors infected with IL-7R-WT, IL-7R-FFFF, IL-7R-328, or IL-7R-311 retrovirus.... ") and further discloses that IL-7R is indispensable for T-cell development (pg 494, col 2, "The other is for V(D)J recombination. The IL-7R controls the chromatin accessibility of the IgH and TCR loci"; pg 500, col 2, "the region between Lys312 and Leu328 of IL-7R also delivers a signal activating STAT5 and promoting T cell development. We further demonstrated that MEK1/2 interacts with and activates STAT5 by phosphorylating a critical tyrosine residue. MEK1 induces TCR germline transcription in T cells, and MEK1/2 functions in T cell development via IL-7R-FFFF. These results suggest that MEK1/2 delivers a subsidiary signal for T cell development through IL-7R signaling by phosphorylating a critical tyrosine residue of STAT5") and survival (pg 494, col 2, "IL-7R transmits at least two types of signal in T and B cells. One is for survival and proliferation. The IL-7Ralpha supports cell survival by Bcl-2 induction (14) and cell proliferation by PI3K activation"). 
Chmielewski (Oncoimmunol. 2012, Vol. 1, No. 8, pg 1387-1389) disclosed "T cells engineered with a carcinoembryonic antigen (CEA)-and ERBB2-specific chimeric antigen receptor against pancreatic carcinoma" (Abstract). Chmielewski disclosed that both antigens, Her2 and CEA, are overexpressed by pancreatic carcinoma cells (pg 1387, col 1, last para to col 2,1st para). Among several proteins, pancreatic carcinoma cells overexpress CEA and ERBB-2 (HER2/neu), which are not tumor-specific but also expressed on epithelial cells of healthy tissues like lungs and the colon, although to a lesser degree, such as to achieve modified T lymphocytes cytotoxic for pancreatic carcinoma cells; pg 1389, col 1, “Targeting ERBB2, which is broadly, but not uniformly, expressed by pancreatic adenocarcinoma cells, did not enduringly eradicate tumors whereas targeting CD24, which is expressed by a minority of cancer cells, arrested growth of freshly established xenografts..."; pg 1389, col 3, "CEA-redirected T cells can specifically and efficiently eliminate CEA+ pancreatic carcinomas without inducing substantial auto-immunity. Targeting putative cancer stem cells proved equally effective, although such cells represent a minority of the tumor mass".
The B-cell maturation antigen is described by Wikipedia (2017) (see attached). 
Teachings in the specification and Examples

Rejections
A) The specification does not enable those of skill to use the T-lymphocyte in claims 111 or 118 for killing a tumor cell. The specification describes using the T-cells to kill a tumor cell when said first signaling domain and said second signaling domain are both bound to their antigen. The specification does not disclose any other use for the T-cells claimed. Pg 2, para 8, line 7; pg 5, para 17, line 7; pg 8, line 3; pg 15, line 7; pg 19, line 2, 10 and 20; pg 20, line 1… …pg 24, para 74, 75, 76; pg 25, para 77, 78; pg 26, para 79; and pg 27, line 4, describe the T-cells kill tumor cells when they become “maximally cytotoxic”; however, the specification does not adequately describe the structures, the amount or degree of binding of the 2 chimeric proteins, or the amount of antigen expression on a tumor that are required for the T-cell claimed to kill a tumor cell. 
Example 4 and 5 demonstrate a dual-antigen specific expression of VEGFR2 EC-CD28-CD3ξ and HER2 Fc-CD28-CD3ξ CARs in T-cells in vitro and conclude that “[s]uch CAR T cells are useful in the treatment of diseases, e.g., cancer” (pg 49, para 151) without providing any examples of using the T-cells to kill tumor cells in vitro or in vivo. The specification does not teach the amount or degree of binding of the two CARs that target VEGF and HER2 required for tumor-killing. The specification does not teach the amount of VEGF and HER2 expression in the tumor cell required for a T-cell that target VEGFR2 and HER2-Fc to kill tumor cells. The specification does not teach whether the tumor cell must express a certain amount of VEGF/HER2 for the T-cell 
Similarly, the specification does not enable making/using a T-cell that targets any other combination of proteins encompassed by claim 111. For example, the specification does not enable making/using a T-cell with two CARs that express B-cell maturation antigen (BCMA-Fc) (claims 114 and 122) and hepatocyte growth factor (HGF-scFv) (claims 116, 124). The specification lists BCMA (TAA – 1st antigen in claim 111) and HGF (2nd antigen) as potential target antigens but do not teach the specific structure of the BCMA-Fc or HGF-scFV; the art is no assistance in this regard. The specification does not correlate the HER2-Fc and VEGFR2 binding domains to BCMA-Fc or HGF-scFv; therefore, the specification does not adequately describe the structures of the two CARs required to target BCMA and HGF. Next, the specification does not teach the amount or degree of binding of the two CARs that target BCMA and HGF required to kill tumor cells. The specification does not teach the amount of BCMA and HGF expression on the tumor cell required for T-cell that target BCMA and HGF to kill tumor cells. The specification does not teach whether the tumor cell must express a certain amount of BCMA/HGF for the T-cell expressing the two CARs targeting BCMA and HGF to kill tumor cells. The art is no assistance in this regard. Accordingly, the 
As another example, the specification does not enable making/using a T-cell that express CARs that bind CD61 (claims 115, 123) and IGF (claims 116, 124). The specification lists CD61 and IGF as potential antigens but do not teach the specific structure of the CD61-Fc or IGF-scFV; the art is no assistance in this regard. The specification does not correlate the HER2-Fc and VEGFR2 binding domains to CD61-Fc or IGF-scFv; therefore, the specification does not adequately describe the structures of the two CARs required to target CD61 and IGF. Next, the specification does not teach the amount or degree of binding of the two CARs that target CD61 and IGF required to kill tumor cells. The specification does not teach the amount of CD61 and IGF expression on the tumor cell required for T-cell that target CD61 and IGF to kill tumor cells. The specification does not teach whether the tumor cell must express a certain amount of CD61 and IGF for the T-cell expressing the two CARs targeting CD61 and IGF to kill tumor cells. The art is no assistance in this regard. Accordingly, the specification does not enable those of skill to determine how to use a T-cell expressing two CARs that target CD61 and IGF such that any tumor cell would be killed. 
In conclusion, it would have required those of skill undue experimentation to use the T-cells claimed for their sole disclosed use, i.e. to kill a tumor cell. 
Response to argument
Applicants argue the specification states the T-cells are capable of killing tumor cells in paragraph 126. Applicants’ argument is not persuasive. In the case of using CARs that target BCMA and HGF or CD61 and IGF, the specification fails to teach the 
Applicants point to Example 4 and 5. Applicants’ argument is not persuasive because the Examples are limited to T-cells expressing VEGFR2 and HER2-Fc, because the examples do not teach using the T-cells to kill tumor cells, and because the specification does not teach amount or degree of binding of the two CARs that target VEGF/HER2 required to kill tumor cells. The specification does not teach the amount of VEGF/HER2 expression on the tumor cell required to use T-cells that target VEGF/HER2 to kill tumor cells. The specification does not teach whether the tumor cell must express a certain amount of VEGF/HER2 for the T-cell that targets VEGF/HER2 to kill tumor cells. The art is no assistance in this regard. Accordingly, the specification does not enable those of skill to determine how to use a T-cell expressing two CARs 
Applicants argue 7741465 taught how to perform a cytotoxicity assay using T-cells. Applicants’ argument is not persuasive because the assay does not enable those of skill to use the T-cells to definitively kill tumor cells, and because Examples 4 and 5 are devoid of any cytotoxic assay against tumor cells. 
Applicants point to para 37 and 43 which list BCMA and HGF as exemplary antigens. Applicants point to WO 2010/104949 which taught BCMA antibodies. Applicants argument is not persuasive because the reference may be listed in an IDS, but the specification does not mention WO 2010/104949 or teach the portion of the BCMA antibody in ‘949 to use in a CAR that targets BCMA required to make the CAR in claim 111 or to use such a CAR in combination with a CAR that targets HGF to kill tumors. While this could be the beginning of a research effect for determining how to incorporate a Fc portion of the antibody described in ‘949 and whether it was capable of killing tumor cells, applicants have not tied the pieces together in a way that enabled those of skill to use the teachings of ‘949 in any meaningful way to make T-cells that target BCMA and HGF to kill tumor cells. 
Applicants point to Nakamura who taught purifying HGF. Applicants’ argument is not persuasive because Nakamura does not teach an antibody that targets HGF. The reference may be listed in an IDS, but the specification does not mention Nakamura or teach the portion of any antibody that targets HGF for to use in a CAR that targets HGF required to make the CAR in claim 111 or to use such a CAR in combination with a CAR that targets BCMA to kill tumors. While this could be the beginning of a research effect 
Applicants argue those of skill would not have to know how much expression of the two CARs is required for tumor cell killing, the degree of binding of the CARs to the TAA and VEGF, HGF, etc… required for tumor killing, or the amount of TAA and VEGF, HGF, etc.… expression on the tumor cell required for killing because those of skill could use the T-cells in an assay that determines whether they were capable of tumor cell killing. Applicants’ argument is not persuasive. The point is that applicants have not reasonably shown any of the T-cells exemplified ARE capable of killing tumor cells or that any of the other T-cells broadly encompassed by claim 111 are capable of killing tumor cells. In particular, applicants have not reasonably shown any of the T-cells that target any TAA in claim 114 in combination with targeting VEGF, bFGF, PDGF, HGF, IGF, IL-8 will kill tumor cells.
B) The specification does not enable using a T-cell expressing a dual CAR that targets VEGF, PDGF, HGF, IGF, or IL-8 along with Her2, PSA, PSMA, BCMA… …or abnormal p53 as broadly encompassed by claim 114 and 122. The specification lists the proteins in paragraph 40. The specification exemplifies a dual CAR that targets VEGF and HER2 but does not correlate that dual CAR to any dual CAR as broadly encompassed by claims 114 or 122. More specifically, the specification does not teach how to use a dual CAR that targets VEGF, PDGF, HGF, IGF, or IL-8 along with Her2, 
Response to arguments
Applicants have not addressed this rejection specifically. 
C) The specification does not enable those of skill to use a T-cell expressing a dual CAR that targets αvβ3 (CD61), galectin, K-Ras (V-Ki-ras2 Kirsten rat sarcoma viral oncogene) or Ral-B as required in claims 115 and 123. The specification lists the proteins in paragraphs 11, 26, and 41. However, the proteins are not tumor antigens and the specification does not teach how to use a dual CAR that targets αvβ3 (CD61), galectin, K-Ras (V-Ki-ras2 Kirsten rat sarcoma viral oncogene) or Ral-B along with and VEGF, PDGF, HGF, IGF, or IL-8. The specification does not teach what disease the proteins are associated with or correlate them to tumor antigens. Without such guidance, it would have required those of skill undue experimentation to determine how to use a T-cell expressing a dual CAR that targets αvβ3 (CD61), galectin, K-Ras (V-Ki-ras2 Kirsten rat sarcoma viral oncogene) or Ral-B as required in claims 115 and 123.  
Response to arguments
Applicants have not addressed this rejection specifically.
Written Description
Claims 111-115, 118-123 and 126 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The office action 10-16-20 inadvertently referred to claim 125 which is obviously claim 126 as evidenced by the recitation of the limitation in claims 119 and 126 in the justification for including the claims.
The specification lacks written description for T-lymphocytes in claims 111 or 118 capable of killing a tumor cell. The specification describes using the T-cells to kill a tumor cell when said first signaling domain and said second signaling domain are both bound to their antigen. The specification does not disclose any other use for the T-cells claimed. Pg 2, para 8, line 7; pg 5, para 17, line 7; pg 8, line 3; pg 15, line 7; pg 19, line 2, 10 and 20; pg 20, line 1… …pg 24, para 74, 75, 76; pg 25, para 77, 78; pg 26, para 79; and pg 27, line 4, describe the T-cells kill tumor cells when they become “maximally cytotoxic”; however, the specification does not adequately describe when a T-cell having the structure claimed will necessarily kill a tumor cell. 
Example 4 and 5 demonstrate a dual-antigen specific expression of VEGFR2 EC-CD28-CD3ξ and HER2 Fc-CD28-CD3ξ CARs in T-cells in vitro and conclude that “[s]uch CAR T cells are useful in the treatment of diseases, e.g., cancer” (pg 49, para 151) without providing any examples of using the T-cells to kill tumor cells in vitro or in 
Similarly, the specification lacks written description for a T-cell that targets any other combination of proteins encompassed by claim 111. For example, the specification does not provide written description for a T-cell with two CARs that express B-cell maturation antigen (BCMA-Fc) (claims 114 and 122) and hepatocyte growth factor (HGF-scFv) (claims 116, 124). The specification lists BCMA (TAA – 1st antigen in claim 111) and HGF (2nd antigen) as potential target antigens but do not teach the specific structure of the BCMA-Fc or HGF-scFV; the art is no assistance in this regard. The specification does not correlate the HER2-Fc and VEGFR2 binding domains to BCMA-Fc or HGF-scFv; therefore, the specification does not adequately describe the structures of the two CARs required to target BCMA and HGF. Next, the specification does not teach the amount or degree of binding of the two CARs that target BCMA and HGF required to kill tumor cells. The specification does not teach the 
As another example, the specification lacks written description for a T-cell that express CARs that bind CD61 (claims 115, 123) and IGF (claims 116, 124). The specification lists CD61 and IGF as potential antigens but do not teach the specific structure of the CD61-Fc or IGF-scFV; the art is no assistance in this regard. The specification does not correlate the HER2-Fc and VEGFR2 binding domains to CD61-Fc or IGF-scFv; therefore, the specification does not adequately describe the structures of the two CARs required to target CD61 and IGF. Next, the specification does not teach the amount or degree of binding of the two CARs that target CD61 and IGF required to kill tumor cells. The specification does not teach the amount of CD61 and IGF expression on the tumor cell required for T-cell that target CD61 and IGF to kill tumor cells. The specification does not teach whether the tumor cell must express a certain amount of CD61 and IGF for the T-cell expressing the two CARs targeting CD61 and IGF to kill tumor cells. The art is no assistance in this regard. Accordingly, applicants were not reasonably in possession of a T-cell expressing two CARs that target CD61 and IGF capable of killing tumor cells. 
. 
Response to arguments 
Applicants refer to the enablement arguments. Applicants’ arguments are not persuasive for reasons cited above. In particular, the specification fails to describe any extracellular binding domain of a tumor antigen other than HER2-scFv or any receptor that binds VEGF, bFGF, PDGF, HGF, IGF, or IL8 other than VEGFR2 Fc. Ergo, the specification fails to adequately describe the structure of any CARs comprising an extracellular binding domain of a tumor antigen other than HER2-scFv or a receptor that binds VEGF, bFGF, PDGF, HGF, IGF, or IL8 other than VEGFR2 Fc. While performing a cytotoxicity assay can be envisioned, it is not readily apparent that the T-cells that target VEGF and HER2 were capable of killing tumor cells.

B) The specification does not provide adequate written description for a T-cell expressing a dual CAR that targets VEGF, PDGF, HGF, IGF, or IL-8 along with Her2, PSA, PSMA, BCMA… …or abnormal p53 as broadly encompassed by claim 114 and 122. The specification lists the proteins in paragraph 40. The specification exemplifies a dual CAR that targets VEGF and HER2 but does not correlate that dual CAR to any dual CAR as broadly encompassed by claims 114 or 122. More specifically, the specification does not teach how to use a dual CAR that targets VEGF, PDGF, HGF, IGF, or IL-8 along with Her2, PSA, PSMA, BCMA… …or abnormal p53. None of the examples exemplify a dual CAR that targets VEGF, PDGF, HGF, IGF, or IL-8 along with CD61, galectin, K-Ras or Ral-B other than VEGF and Her2. The specification does not 
Response to arguments
Applicants do not specifically address this rejection.

C) The specification does not provide adequate written description for a T-cell expressing a dual CAR that targets αvβ3 (CD61), galectin, K-Ras (V-Ki-ras2 Kirsten rat sarcoma viral oncogene) or Ral-B as required in claims 115 and 123. The specification lists the proteins in paragraphs 11, 26, and 41. However, the proteins are not tumor antigens and the specification does not teach how to use a dual CAR that targets αvβ3 (CD61), galectin, K-Ras (V-Ki-ras2 Kirsten rat sarcoma viral oncogene) or Ral-B along with and VEGF, PDGF, HGF, IGF, or IL-8. None of the examples exemplify a dual CAR that targets CD61, galectin, K-Ras or Ral-B along with and VEGF, PDGF, HGF, IGF, or IL-8. The specification does not teach what disease the proteins are associated with or correlate them to tumor antigens. Without such guidance, it would have required those of skill undue experimentation to determine how to use a T-cell expressing a dual CAR that targets αvβ3 (CD61), galectin, K-Ras (V-Ki-ras2 Kirsten rat sarcoma viral oncogene) or Ral-B as required in claims 115 and 123. 
Response to arguments
Applicants do not specifically address this rejection. 

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632